UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7595



LEONARD CARTER, JR.,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; JAMES S. GILMORE,
III, Former Attorney General; ANDREW J.
WINSTON, Chairman State Board of Corrections;
RANDALL G. JOHNSON, Judge; A. D. ROBINSON,
Warden, Nottoway Correctional Center; KEITH W.
DAVIS, Warden Programs, Nottoway Correctional
Center; AVIS BRANCH, Mailroom Clerk, Nottoway
Correctional Center; G. SEYMOUR, Sergeant In-
vestigator, Nottoway Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-948)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leonard Carter, Jr. appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Carter v. Commonwealth of Virginia, No.

CA-97-948 (E.D. Va. Oct. 13, 1998).*   We deny Carter’s motions for

a jury trial, for execution, and both his motions for production of

documents.    We also dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The order from which Carter appeals was filed on October 9,
1998, and entered on the district court’s docket sheet on October
13, 1998, in accordance with Fed. R. Civ. P. 58 and 79(a). See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2